                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF MISSOURI
                                        CENTRAL DIVISION

        RONALD TUSSEY, et al.,

                               Plaintiffs,
        v.                                                 Case No.: 06-CV-04305-NKL

        ABB, INC., et al.,

                               Defendants.


                                MEMORANDUM AND ORDER

       Class Counsel for plaintiffs seek an award of attorneys’ fees in the amount of $18,331,500,

the reimbursement of reasonable expenses incurred in prosecuting this action in the amount of

$2,256,805, and compensation to each of the class representatives in the amount of $25,000 from

the common fund created from the Settlement in this matter (“Motion”). Doc. 863. The Court has

reviewed Class Counsel’s request and supporting evidence, prior orders and attorney fee

applications made in this case, as well as attorneys’ fees and class representative awards from

similar cases. For the reasons stated herein, the Court will grant the Motion.

I.     BACKGROUND

       On December 29, 2006, Plaintiffs filed this case against ABB, Inc. and certain plan

fiduciaries (collectively “ABB”) on behalf of the Personal Retirement Investment and Savings

Management Plan and the Personal Retirement Investment and Savings Management Plan for

Represented Employees of ABB, Inc. (collectively the “Plans”). Two Court-ordered mediations

were held before trial without a settlement.

       After a month-long trial was conducted, the Court issued its Order and Judgment for

Plaintiffs finding that ABB breached its fiduciary duties of prudence and loyalty to the Plans by:


                                                 1
(1) failing to monitor and ensure the reasonableness of the Plans’ recordkeeping fees ($13.4 million

in losses) and (2) removing the Vanguard Wellington fund and replacing it with the Fidelity

Freedom funds ($21.8 million in losses). See Doc. 623. Under the ERISA fee-shifting provision,

the Court also entered an award of attorneys’ fees to Class Counsel, finding that:

         [t]he case . . . involved significant novel legal questions regarding the extent of the
         fiduciary duties owed by plan administrators under ERISA and will have a general
         deterrent effect on similarly situated fiduciaries … In addition, the results of this
         case may help benefit other plan beneficiaries, in the event of similar litigation, by
         further clarifying the duty of loyalty and prudence owed by record keepers and
         employers.

Doc. 718, p. 3. At that time, the attorneys’ fee award was $12,947,747.68, approximately one-

third of the monetary award. See generally id. Injunctive relief was also granted, which was

estimated to have a value at that time of at least as much as the monetary relief originally ordered

by the Court. Doc. 782, n.5.1

         ABB appealed this Court’s trial order and decision to the Eighth Circuit Court of Appeals.

The Eighth Circuit upheld the district court’s finding that ABB breached its fiduciary duty to

monitor Plan recordkeeping fees and its finding of damages on that claim. The Court of Appeals,

however, reversed this Court’s ruling on the removal and replacement of the Vanguard Wellington

fund. See Tussey v. ABB, Inc., 746 F.3d 327, 338 (8th Cir. 2014).2

         On remand, this Court again found that ABB breached its fiduciary duty on the Wellington

claim but ruled for ABB on the issue of damages. Doc. 771. After a second appeal, the case was




1
 An expert for Plaintiffs opined that the value of the injunctive relief was over $83 million. Doc.
775-01, ¶ 13.
2
    The judgment against the Fidelity defendants was also reversed by the Eighth Circuit.

                                                   2
remanded for calculation of damages on Plaintiffs’ Vanguard Wellington claim. See Tussey v.

ABB, Inc., 850 F.3d 951 (8th Cir. 2017).

        While the issue of damages on the Wellington Vanguard claim was being litigated, the

parties engaged in a third, and ultimately successful, mediation. The Court preliminarily approved

the parties’ settlement agreement on April 2, 2019. Doc. 861. Notices were sent on June 14, 2019

to all members of the potential class, which included information pertaining to the Class Counsel’s

requested fee of approximately one-third from the Settlement fund, the requested reimbursement

of expenses, and the incentive awards to the class representatives.

II.     ANALYSIS

      A. In a common fund settlement, a percentage of the recovery for an award of attorneys’
         fees is appropriate.

        Under the “common fund” doctrine, Class Counsel is entitled to an award of reasonable

attorneys’ fees from the settlement proceeds. Fed. R. Civ. P. 23(h); Boeing Co. v. Van Gemert,

444 U.S. 472, 478 (1980). “Courts utilize two main approaches to analyzing a request for attorney

fees”—the “lodestar” approach or the “percentage of the benefit” approach. Johnston v. Comerica

Mortg. Corp., 83 F.3d 241, 244 (8th Cir. 1996). While “[i]t is within the discretion of the district

court to choose which method to apply,” in common fund cases, the percentage of the benefit

approach is generally recommended. Id. at 245–46; see also Koenig v. U.S. Bank N.A., 291 F.3d

1035, 1038 (8th Cir. 2002). In such cases, the benefit should be based on both the monetary and

the non-monetary value of the settlement. Beesley v. Int’l Paper Co., No. 06-703, 2014 WL

375432, at *1 (S.D. Ill. Jan. 31, 2014) (citing MANUAL FOR COMPLEX LITIGATION (Fourth) § 21.71

(2004)); Principles of the Law of Aggregate Litigation, A.L.I., § 3.13(b) (May 20, 2009) (“a

percent-of-the-fund approach should be the method utilized in most common-fund cases, with the

percentage being based on both the monetary and the nonmonetary value of the settlement.”); cf.

                                                 3
Blanchard v. Bergeron, 489 U.S. 87, 95 (1989) (cautioning against an “undesirable emphasis” on

monetary “damages” that might “shortchange efforts to seek effective injunctive or declaratory

relief”).

        Although the “Eighth Circuit has not laid out factors that a district court must consider

when determining whether a percentage of the common fund is reasonable…[d]ecisions from this

Court have relied on factors set forth by other Circuits, including the Third and Fifth Circuits.”

Yarrington v. Solvay Pharms., Inc., 697 F. Supp. 2d 1057, 1061–62 (D. Minn. 2010) (citing

Carlson v. C.H. Robinson Worldwide, Inc., No. 02-3780, 2006 U.S. Dist. LEXIS 67108, at *7 (D.

Minn. Sept. 18, 2006)). In Yarrington, this Court considered seven factors: (1) the benefit

conferred on the class; (2) the risk to which plaintiffs’ counsel was exposed; (3) the difficulty and

novelty of the legal and factual issues of the case; (4) the skill of the lawyers, both plaintiffs’ and

defendants’; (5) the time and labor involved; (6) the reaction of the class; and, (7) the comparison

between the requested attorney fee percentage and percentages awarded in similar cases. Id. at

1062. As explained in detail below, all of these factors support Plaintiffs’ request.

        A $55 million monetary recovery in a novel area of litigation is a significant benefit to the

Settlement Class. Adding additional value, the Settlement provides for current participants to

receive their distributions directly into their Plan account tax deferred and gives former participants

the right to direct their distribution into a tax-deferred vehicle, such as an IRA. The Investment

Company Institute estimates that the benefit of tax deferral for 20 years is an additional 18.6%.3

Thus, the actual value to the class for the monetary part of the settlement is more than $55 million.



3
  Abbott v. Lockheed Martin Corp., No. 06-701, Doc. 497, p. 37 (S.D. Ill. Apr. 14, 2015) (noting
Investment Company Institute estimate); see also Peter Brady, Marginal Tax Rates and the


                                                  4
        Further, this Court has acknowledged the value of the future benefit of the injunctive relief

to the Class. Doc. 782, p. 12 (“There is also the future benefit to Plan participants of having a

fiduciary that monitors fee costs. The present value of this relief may in fact exceed the award of

actual damages that only reflects six years of damages because of the statute of limitations.”). See

also Beesley, 2014 WL 375432, at *1 (citing MANUAL FOR COMPLEX LITIGATION (Fourth) § 21.71

(2004), Principles of the Law of Aggregate Litigation, A.L.I., § 3.13(b) (May 20, 2009); cf.

Blanchard v. Bergeron, 489 U.S. 87, 95 (1989)).

        Here, the value of the injunctive relief obtained by Class Counsel in this Court’s original

Judgment and Order is substantial and has been in effect, benefitting class members, for seven

years. Taking all these factors into account, the actual benefit to the Settlement Class is in excess

of the monetary benefit received, and one-third of that benefit is appropriately paid to Plaintiffs’

counsel for their work.

        This is especially so, given the daunting risk that Plaintiffs’ Attorneys took when they

agreed to represent this class. Not only was the claim novel, but Class Counsel was required to

fight for over a decade with well-funded defendants represented by highly-qualified national

attorneys to achieve this result. Unless that risk is compensated with a commensurate award, no

firm, no matter how large or well-financed, will have the incentive to consider pursuing a case

such as this.

        As previously mentioned, the factual and legal issues in this case were novel and difficult.

The outcome of the case was uncertain, sharply contested, often protracted, and required




Benefits of Tax Deferral, Investment Company Institute, Sept. 17, 2013, available at
http://www.ici.org/viewpoints/view_13_marginal_tax_and_deferral).

                                                 5
willingness by Class Counsel to risk unusual resources in time and money. Doc. 650-39, ¶¶ 8–9,

13, 16.

          Courts also commonly consider the skill required in delivering quality legal services.

Yarrington, 697 F. Supp. 2d at 1061–62. Class Counsel has successfully fought for over a decade

to achieve this result and has shown a high degree of competence. This Court previously noted

and reiterates here that Class Counsel “are clearly experts in ERISA litigation.” Doc. 718, p. 5.

As noted above, this kind of litigation has made a “national contribution” in the clarification and

refinement of a fiduciary’s responsibilities and duties. Indeed, this litigation not only educated

plan administrators throughout the country, it educated the Department of Labor. Doc. 782, p. 4.

          Other courts have also recognized the skill and benefits conferred by class counsel. See

Waldbuesser v. Northrop Grumman Corp., No. 06-6213, 2017 WL 9614818, at *4 (C.D. Cal. Oct.

24, 2017); Kruger v. Novant Health, Inc., No. 14-208, 2016 WL 6769066, at *3 (M.D.N.C. Sept.

29, 2016); Spano v. Boeing Co., No. 06-743, 2016 WL 3791123, at *3 (S.D. Ill. Mar. 31, 2016);

Abbott v Lockheed Martin Corp., No. 06-701, 2015 WL 4398475, at *1 (S.D. Ill. July 17, 2015);

Beesley, 2014 WL 375432, at *2; Nolte v. Cigna Corp., No. 07-2046, 2013 WL 12242015, *2

(C.D. Ill. Oct. 15, 2013); Will v. Gen. Dynamics, Corp., No. 06-698, 2010 WL 4818174, at *2

(S.D. Ill. Nov. 22, 2010); Martin v. Caterpillar, Inc., No. 07-1009, 2010 WL 3210448, at *2 (C.D.

Ill. Aug. 12, 2010).

          Class Counsel has also spent massive amounts of time and labor on this case. The vast

majority of the hours spent on this work were previously explained in detail through declaration

testimony. Doc. 651 (Declaration of Troy A. Doles, sealed). The amount of work required to

represent this class is not surprising given the attorneys’ fees defendants incurred through trial in

January 2010. It is a matter of public record that the two Defendants’ legal fees in this case, not


                                                 6
including expenses, exceeded $42 million – through the trial in 2010. Tussey v. ABB Inc., No. 06-

4305, 2015 WL 8485265, at *6 (W.D. Mo. Dec. 9, 2015). That does not include fees paid for

experts or other expenses, which were substantial. In fact, the cost for just one of ABB’s experts,

Glenn Hubbard, and his research was $3.2 million, far exceeding the entire requested expenses for

Class Counsel in the 12 years of this case. Doc. 650, p. 13; Doc. 567, pp. 172–175 (Tr. 2108–11).

       After this Settlement was preliminarily approved, Class Members were provided the

opportunity to object to the Settlement by writing the Court and lodging their formal objection to

the Settlement or any component of the Settlement. In particular, on June 14, 2019, 24,261 notices

were mailed to Class Members. Doc. 867-02, ¶ 6. With an objection deadline of July 12, 2019,

no class member filed an objection to any portion of the Settlement or Class Counsel’s request for

attorneys’ fees, the reimbursement of expenses, and compensation awards to the Class

Representatives.

       Class Counsel’s requested one-third fee is common in these cases. “Substantial empirical

evidence indicates that a one-third fee is a common benchmark in private contingency fee cases.”

Theodore Eisenberg & Geoffrey P. Miller, Attorney Fees in Class Action Settlements: an

Empirical Study, 1 J. OF EMPIRICAL LEGAL STUDIES 27, 35 (2004). Moreover, each of the named

plaintiffs in this case agreed to a one-third contingency fee. Doc. 864-1, ¶ 21. Unquestionably,

with high-risk and high-cost cases such as this, contingency fee arrangements are the “key to the

courthouse” for individuals taking on a large corporation. Courts in this Circuit and this District

have frequently awarded attorney fees of 33 1/3%–36% of a common fund. See, e.g., In re U.S.

Bancorp Litig., 291 F.3d 1035, 1038 (8th Cir. 2002) (36% fee award reasonable); Barfield v. Sho-

Me Power Elec. Co-op., No. 11-4321, 2015 WL 3460346, at *4 (W.D. Mo. 2015) (1/3 fee and

expense award is a reasonable percentage); Yarrington, 697 F. Supp. at 1061–62 (D. Minn. 2010)


                                                7
(33% fee reasonable); Carlson v. C.H. Robinson Worldwide, Inc., No. 02-3780, 2006 WL

2671105, at *8 (D. Minn. Sept. 18, 2006) (35.5% fee award reasonable); In re E.W. Blanch

Holdings, Inc. Sec. Litig., No. 01-258, 2003 WL 23335319, at *3 (D. Minn. June 16, 2003)

(awarding 33.3% of a $20 million settlement); KK Motors v. Brunswick Corp., No. 98-2307, Doc.

67, pp. 2–3 (D. Minn. March 6, 2000) (awarding one-third of a $30 million settlement); In re

Airline Ticket Commission Antitrust Litig., 953 F. Supp. 280, 285–86 (D. Minn. 1997) (awarding

33.3% of $86.9 million fund); see also In re Xcel Energy, Inc., 364 F. Supp. 2d 980, 996 (D. Minn.

2005) (listing various settlements, including In re Select Comfort Corp. Secs. Litig., No. 99-884,

2003 U.S. Dist. LEXIS 26409 (D. Minn. Feb. 28, 2003) (awarding 33.3% of the $5,750,000

settlement), and In re Control Data Sec. Litig., No. 85-1341 (D. Minn. Sept. 23, 1994) (awarding

36.96% of $8 million fund)).

       In similar ERISA excessive fee settlements, District Courts throughout the country have

consistently awarded the same Class Counsel as here a one-third fee.

             Case                                                                  Fee %

     Sims v. BB&T Corp., No. 15-1705, 2019 WL 1993519, at **1–3                    33.3%
     (M.D.N.C. 2019).
     Ramsey v. Philips N.A., No. 18-1099, Doc. 27, pp. 1–3 (S.D. Ill. Oct.         33.3%
     15, 2018).
                                                                                   33.3%
     Northrop Grumman, 2017 WL 9614818, at *6.
     Gordan v. Mass. Mut. Life Ins. Co., No. 13-30184, 2016 WL                     33.3%
     11272044 (D. Mass. Nov. 3, 2016)
                                                                                   33.3%
     Kruger, 2016 WL 6769066, at *5.
                                                                                   33.3%
     Spano, 2016 WL 3791123, at *1.
                                                                                   33.3%
     Abbott, 2015 WL 4398475, at *1.
     Krueger v. Ameriprise Fin., Inc., No. 11-2781, 2015 WL 4246879,               33.3%
     at *1 (D. Minn. July 13, 2015).

                                                8
             Case                                                                       Fee %

                                                                                        33.33%
      Beesley, 2014 WL 375432, at *1.
                                                                                        33.33%
      Nolte, 2013 WL 12242015, at *1.
      George v. Kraft Foods Global, Inc., Nos. 08-3899, 07-1713, 2012                   33.33%
      WL 13089487, at *1 (N.D. Ill. June 26, 2012).
                                                                                        33.33%
      Will, 2010 WL 4818174, at *1.
      Martin v. Caterpillar Inc., No. 07-1009, 2010 WL 11614985, at **1,                33.33%
      6 (C.D. Ill. Sept. 10, 2010).

     B. An award reimbursing Class Counsel’s costs is appropriate.4

       Class Counsel seeks reimbursement of costs and expenses totaling $2,256,805. The Court

finds that reimbursement of these litigation expenses that Class Counsel advanced and carried for

almost a decade is warranted. Fed. R. Civ. P. 23(h). As a leading treatise states:

       An attorney who creates or preserves a common fund by judgment or settlement
       for the benefit of a class is entitled to receive reimbursement of reasonable fees and
       expenses involved. The equitable principle that all reasonable expenses incurred
       in the creation of a fund for the benefit of a class are reimbursable proportionately
       by those who accept benefits from the fund authorizes reimbursement of full
       reasonable litigation expenses as costs of the suit in contrast to the more narrowly
       defined rules of taxable costs of suit under Fed. R Civ. P. 54 (d) . . . . The prevailing
       view is that expenses are awarded in addition to the fee percentage.

Alba Conte, 1 Attorney Fee Awards § 2:19 (3d ed.); see also Sprague v. Ticonic, 307 U.S. 161,

166–67 (1939) (recognizing a federal court’s equity power to award costs from a common fund).

        “‘Counsel in common fund cases may recover those expenses that would normally be

charged to a fee-paying client.’” In re Guidant Corp. Implantable Defibrillators Prod. Liab. Litig.,

No. MDL 05-1708, 2008 WL 682174, at *4 (D. Minn. Mar. 7, 2008) (quoting In re Infospace,




 4
    Because one-third of the common fund created by this litigation is a fair fee and because there
is no opposition to that fee, the Court will not consider the Lodestar method for calculating
attorneys’ fees.
                                                   9
Inc., 330 F. Supp. 2d 1203, 1216 (W.D. Wash. 2004)); accord Harris v. Marhoefer, 24 F.3d 16,

19 (9th Cir. 1994) (“Harris may recover as part of the award of attorney’s fees those out-of-pocket

expenses that ‘would normally be charged to a fee paying client.”’). “[R]educing [litigation

expenses] because the district judge thinks costs too high in general is not” permissible. In re

Synthroid Marketing Litig., 264 F.3d 712, 722 (7th Cir. 2001).

       Reimbursable expenses include many litigation expenses beyond those narrowly defined

“costs” recoverable from an opposing party under Rule 54(d), and includes: expert fees; travel;

long-distance and conference telephone; postage; delivery services; and computerized legal

research. Alba Conte, 1 Attorney Fee Awards § 2:19 (3d ed.); see also In re BankAmerica Corp.

Sec. Litig., 228 F. Supp. 2d 1061, 1066 (E.D. Mo. 2002) (approving reimbursement to class

counsel of: “expert witnesses; computerized research; court reporting services; travel expenses;

copy, telephone and facsimile expenses; mediation; and class notification”); In re Global Crossing

Sec. & ERISA Litig., 225 F.R.D. 436, 468 (S.D.N.Y. 2004) (“The expenses incurred—which

include investigative and expert witnesses, filing fees, service of process, travel, legal research and

document production and review are the type for which ‘the paying, arms’ length market’

reimburses attorneys. They are properly chargeable to the Settlement.”); Anwar v. Fairfield

Greenwich Ltd., No. 09-118, 2012 U.S. Dist. LEXIS 78929, at *9 (S.D.N.Y. June 1, 2012)

(“Plaintiffs’ Counsel seek reimbursement for expenses such as mediation fees, expert witness fees,

electronic legal research, photocopying, postage, and travel expenses, each of which is the type

‘the paying, arms’ length market’ reimburses attorneys.”).

       Class Counsel brought this case without guarantee of reimbursement or recovery, so they

had a strong incentive to keep costs to a reasonable level, and they did so. See In re Marsh ERISA

Litig., 265 F.R.D. 128, 150 (S.D.N.Y. 2010) (recognizing that counsel with contingent fee


                                                  10
agreement has a “strong incentive to keep expenses at a reasonable level”). As stated earlier, Class

Counsel’s expenses for the entire 12 and one-half years of litigation are less than Defendants’

expenses for a single expert witness. However, given the complexity, the costs incurred were

substantial, and consistent with what would be expected in a typical case of this size. An empirical

study of the costs awarded in class action litigation found that the average cost award was equal to

4% of the relief obtained for the class. See Theodore Eisenberg & Geoffrey P. Miller, Attorney

Fees in Class Action Settlements: an Empirical Study, 1 J. OF EMPIRICAL LEGAL STUDIES 27, 70

(2004). This study suggests that “requests falling within one standard deviation above or below

the mean should be viewed as generally reasonable.” Id. at 74. The total costs here are less than

3% of the total recovery, well within the range to be considered “generally reasonable.” Moreover,

this Court has already approved the expenses which had been incurred as if 2015 which are close

to the requested amount. Doc. 718; Doc. 782. No Class Member then or now objected to the

expenses. Because of the length and complexity of this case, Class Counsel’s request for

reimbursement of costs and expenses is approved.

    C. The Court approves incentive awards for the class representatives.

       The Court previously awarded an incentive award of $25,000 to Mr. Tussey, Mr. Fisher,

and Mr. Pinnell, finding them actively involved in the litigation for the benefit of the entire Class.

Doc. 718, p. 21. Class Counsel requests that the Court grant the payment of these named Plaintiff

incentive awards from the common fund, which is appropriate under Eighth Circuit law. Id. (citing

In re U.S. Bancorp Litig., 291 F.3d at 1038; In re Charter Communications, Inc., Sec. Litig., 2005

WL 4045741, at *25 (E.D. Mo. June 30, 2005); Zilhaver v. UnitedHealth Group, Inc., 646 F. Supp.

2d 1075, 1085 (D. Minn. 2009)). Without their involvement and willingness to pursue this

litigation for the past 12 years, the Class would have received no remuneration for the breaches of


                                                 11
fiduciary duties, which would likely have continued to this day. The total award for all named

plaintiffs represents just 0.14% of the total settlement fund.

III.      Conclusion

       For these reasons, this Court approves Class Counsel’s fee request of $18,331,500, approves

the reimbursement of Class Counsel’s costs $2,256,805 to Class Counsel, and approves the

incentive awards of $25,000 to each of the following named plaintiffs and class representatives:

Mr. Tussey, Mr. Fisher, and Mr. Pinnell. All these awards and reimbursements shall be paid from

the Settlement Fund.


                                                      s/ Nanette K. Laughrey
                                                      NANETTE K. LAUGHREY
                                                      United States District Judge

          Dated: August 16, 2019
          Jefferson City, Missouri




                                                 12
